Citation Nr: 1437114	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right hip disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant was on active duty for training from September 1979 to December 1979 and in May 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Appellant testified at a hearing before a Decision Review Officer (DRO).  In December 2010, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

This matter first came before the Board in March 2011, but it was remanded in pertinent part, to afford the Appellant a VA examination.  This matter came back before the Board in September 2011, but was again remanded for further development, specifically, to obtain records related to the Appellant's right total hip replacement surgery and treatment.  Thereafter, in April 2013 the Board denied the Veteran's claim.  The Appellant appealed the Board's decision to the United States Court of Appeal for Veterans Claims (Court).  In Order dated in October 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and the VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the Board erred in not discussing a diagnosis of degenerative joint disease of the right hip in denying the Appellant's claim for service connection for a right hip disorder.  

The Appellant's service treatment records (STRs) are negative for any significant complaints of or treatment of a hip condition.  

Instead, on May 29, 1980, the Appellant was injured when he was a passenger in a truck enroute to a field training site.  As the Appellant reported in his STRs, he was riding in the back of the truck when it drove over a ditch, throwing the Appellant off the seat and causing him to strike his back during the fall.  He was hospitalized and seen for complaints of severe pain to the right side of his lower extremity, back pain with radiating pain to right buttocks.  He was diagnosed with a contusion to the back and LS (lumbo-sacral) - SI (sacroiliac joint) strain of the right side.  He was released from the hospital on May 23, 1980, after four days.  

The Appellant's STRs show that he was readmitted to the hospital on May 24, 1980 (a day after being discharged) because he was unable to get out of bed.  The physician re-examined him and noted that his re-admission to the hospital "was an inappropriate response to his alleged severe pain in the back."  The physician also noted that feather touch and feather stroking over the Appellant's right sacroiliac area caused pain, which the doctor noted as a questionable finding since there was no erythema or edema over the painful site.  The doctor also noted that the hyperextension of the right lower extremity "does not elicit pain."  The doctor went on to state "in viewing the above, I feel that this soldier is exaggerating his symptoms, i.e., we are dealing with a psycho-physiological disorder with musculoskeletal manifestations."

Review of the claims file reveals opinions by Dr. S.B. that the Appellant's right hip disorder is at least as likely as not related to his in-service injury as the injury included right hip pain at the time.  The Board previously noted in March 2011 that although the physician gave a positive nexus opinion, this opinion is based on the Appellant's reported history, which is not factually accurate according to the record.  Service treatment records do not include any complaints of right hip pain.  As such, this opinion has questionable probative value.  The Board reiterates that as a medical opinion can be no better than the facts alleged by the Appellant; an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Subsequently, in November 2013 a VA physician report:

I have recently reviewed the military service medical record of [the Appellant] from May, 1980.  In this record I have found evidence of treatment for trauma to the right hip and right buttock area that [the Appellant] suffered while riding on a troop truck that hit a road hazard [in May 1980].  It is my medical opinion that the severity of this trauma was such that it more likely than not caused [the Appellant] to develop post-traumatic arthritis of the right hip.  Therefore, it is my medical opinion that it is more likely than not that [the Appellant's] current condition of right hip degenerative arthritis was a result of trauma that [the Appellant] suffered while on active military duty and thus should be designated as having a service-connected pension rating.

Again, the Board notes that review of the Appellant's service treatments does not reveal a complaint of right hip pain.  As such, the opinion appears to be based upon an inaccurate factual premise and, therefore, has no probative value.

The Appellant was afforded a VA medical examination in April 2011 and an addendum was obtained in November 2011.  Review of these reports does not reveal discussion of whether the Appellant's degenerative joint disease of the right hip is related to his active military service.  Instead, these opinions focus on the Appellant's avascular necrosis of the right hip.  Therefore, the claim must be remanded for the Appellant to be afforded another VA medical examination specifically considering the Appellant's degenerative joint disease of the right hip.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be afforded a VA orthopedic examination to determine the etiology of any current right hip disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

After review of the record (including relevant service records)  and examination of the Appellant, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder was incurred as a result of active service, specifically the Appellant's degenerative joint disease of the right hip.  The examiner should specifically address the incident in-service which resulted in injury to the Appellant's low back, and opinion whether that same incident resulted in a current hip disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above development, the issue on appeal should be readjudicated.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

